SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
The defendant pled guilty to conspiring to distribute more than 100 kilograms and less than 1000 kilograms of marijuana. In accordance with United States Sentencing Guideline § 2Dl.l(b)(l), the district court enhanced his sentence by two levels for possessing a dangerous weapon in connection with the underlying offense. The defendant challenges the district court’s finding that the weapons found in his car and in his residence at the time of his arrest were possessed by him when he committed the offense. We have examined the record with care and conclude that the district court’s findings of fact with regard to possession were in no way erroneous, let alone clearly erroneous.
We have considered the defendant’s other arguments and find them to be without merit. Accordingly, we AFFIRM.